       Case 1:20-cv-00506-NONE-JLT Document 17 Filed 09/03/20 Page 1 of 1


1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   ANTHONY VINYARDS,                                   Case No.: 1:20-CV-00506-NONE-JLT
12                 Plaintiff,                            ORDER CLOSING THE ACTION AS TO
13          v.                                           NATURAL PLANT PROTECTION ONLY
                                                         (Doc. 16)
14   NATURAL PLANT PROTECTION, et al.,
15                 Defendants.
16
17          The plaintiff has filed a voluntary dismissal according to Federal Rules of Civil Procedure

18   Rule 41(a)(1(A)(1) as to defendant Natural Plant Protection only. (Doc. 16) Accordingly, the

19   Clerk of Court is DIRECTED to close this action as to defendant Natural Plant Protection only.

20
21   IT IS SO ORDERED.

22      Dated:    September 3, 2020                          /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28


                                                     1
